Citation Nr: 1000237	
Decision Date: 01/04/10    Archive Date: 01/14/10

DOCKET NO.  03-21 304	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to Dependency and Indemnity Compensation (DIC) 
under the provisions of 38 U.S.C.A. § 1318.


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel









INTRODUCTION

The Veteran served on active duty from June 1954 to November 
1967.  He died in February 2000 and was survived by his 
spouse, who is the appellant in this case. 

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a supplemental statement of the case (SSOC) 
issued in October 2004 by the Department of Veterans Affairs 
(VA) Regional Office (RO) in New Orleans, Louisiana, which 
denied the appellant's claim of entitlement to DIC under the 
provisions of 38 U.S.C.A. § 1318.  

It is worth mentioning that the appellant had also appealed 
an earlier October 2002 rating decision which determined that 
new and material evidence had not been submitted to reopen 
her claim of entitlement to service connection for the cause 
of the Veteran's death.  In an April 2008 decision, the Board 
affirmed the RO's decision and also declined to reopen her 
claim on the basis of new and material evidence.  With 
respect to her claim for DIC under the provisions of 
38 U.S.C.A. § 1318, the Board remanded the case with 
instructions that the appellant be issued a statement of the 
case (SOC), after explaining that the October 2004 SSOC which 
initially adjudicated this claim cannot be used to announce 
decisions on issues not previously addressed in the SOC.  

Consequently, the RO issued an SOC in May 2008 which properly 
addressed the issue of entitlement to DIC under the 
provisions of 38 U.S.C.A. § 1318.  See Manlincon v. West, 12 
Vet. App. 238 (1999).  Thereafter, the appellant perfected an 
appeal by submitting a timely VA Form 9, substantive appeal, 
in June 2008.  The Board therefore has jurisdiction to 
adjudicate this claim  See 38 C.F.R. §§ 20.200, 20.202 
(2009).  

Regrettably, however, the case must be remanded again to the 
RO, via the Appeals Management Center (AMC), in Washington, 
DC, in order to comply with the duty to notify provisions of 
the Veterans Claims Assistance Act of 2000 (VCAA).  VA will 
notify the appellant if further action is required.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


REMAND

As provided by the VCAA, VA has duties to notify and assist 
claimants in substantiating a claim for VA benefits.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2009).  Under the duty to notify, VA must inform the 
claimant of (1) information and evidence not previously 
provided to the Secretary that is necessary to substantiate 
the claim; (2) the portion of that information and evidence, 
if any, that the claimant is expected to provide; and (3) the 
portion of that information and evidence, if any, that VA 
will attempt to obtain on behalf of the claimant.  38 
U.S.C.A. § 5103(a); see Quartuccio v. Principi, 16 Vet. App. 
183 (2002). 

The appellant in this case has not been provided any VCAA 
notice concerning her claim for DIC under the provisions of 
38 U.S.C.A. § 1318.  She was provided a letter in August 2002 
concerning her petition to reopen her claim for service 
connection for the cause of the Veteran's death, which has 
already been adjudicated by the Board and is therefore no 
longer in appellate status.  But the letter did not provide 
proper notice concerning her DIC claim under 38 U.S.C.A. § 
1318, which is a separate issue on appeal.  Instead, the 
notice only states:

The U.S. Court of Appeals for the Federal Circuit 
has imposed a stay in processing all such claims 
unless the veteran on whose service the claim is 
based had been rated totally disabled by VA for at 
least ten years preceding his death.  Since the 
veteran was not rated totally disabled by VA for at 
least ten year[s] preceding death, we cannot make a 
decision on your claim at this time.  We will 
consider your entitlement to benefits under the 
provisions of 38 U.S.C. § 1318 as soon as possible 
after the stay is lifted.

The stay has since been lifted.  However, no notice has been 
provided that the appellant establish such a rating by 
alleging clear and unmistakable error in a prior decision, 
which is one basis for establishing DIC under the provisions 
of 38 U.S.C.A. § 1318.  See 38 C.F.R. § 3.22 (2009).  '

In light of this procedural defect, the appellant must be 
sent a proper VCAA notice letter under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) concerning her claim for DIC under 
the provisions of 38 U.S.C.A. § 1318, prior to appellate 
review.  See Overton v. Nicholson, 20 Vet. App. 427, 433 
(2006) (holding that the failure to comply with any of the 
notice requirements may constitute remandable error).

Accordingly, the case is REMANDED for the following action:

1.  Send the appellant a letter to ensure 
compliance with all notice and assistance 
requirements set forth in the VCAA 
concerning her claim for DIC under the 
provisions of 38 U.S.C.A. § 1318.  The 
notice must: (a) inform her of the 
information and evidence not of record 
that is necessary to substantiate her 
claim for DIC under 38 U.S.C.A. § 1318; 
(b) inform her of the information and 
evidence that VA will obtain; and (c) 
inform her of the information and 
evidence that she is expected to provide.  
In doing so, the notice letter must 
inform the appellant that a 100 percent 
rating for ten years prior to the 
Veteran's death may be established by 
alleging clear and unmistakable error in 
a prior decision.

2.  After giving the appellant a 
sufficient time to respond, readjudicate 
the claim of entitlement to DIC under the 
provisions of 38 U.S.C.A. § 1318, with 
full consideration of any additional 
evidence and argument she may submit 
since the most recent SSOC was issued.  
If the claim is not granted to the 
appellant's satisfaction, send her and 
her representative another SSOC and give 
them an opportunity to respond to it 
before returning the file to the Board 
for further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



